IN THE SUPREME COURT OF IOWA
                            No. 18–1719

                       Filed January 25, 2019

                     Amended January 25, 2019


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

BENJAMIN J. STANSBERRY,

      Respondent.



      On review of the report of the Iowa Supreme Court Grievance

Commission.



      Grievance commission recommends a suspension of an attorney’s

license to practice law for violations of ethical rules.   LICENSE

SUSPENDED.



      Tara van Brederode and Amanda K. Robinson, for complainant.


      Christopher A. Clausen of Clausen Law Office, Ames, for

respondent.
                                      2

WIGGINS, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board (the Board)

brought a complaint against an attorney, alleging numerous violations of

the Iowa Rules of Professional Conduct.       The attorney stole a woman

colleague’s underpants from her home, rifled through and photographed

her undergarments in her bedroom, and rifled through female colleagues’

gym bags at the office to photograph their undergarments, all for his

personal sexual gratification.     A division of the Iowa Supreme Court

Grievance Commission (the commission) found the attorney’s conduct

violated our ethical rules.

      Based on the attorney’s violation of our rules, the commission

recommended we suspend his license to practice law for not less than

ninety days. On our de novo review, we find the attorney violated three

provisions of our rules.      However, we disagree with the length of the

recommended suspension. We suspend the attorney’s license to practice

law indefinitely with no possibility of reinstatement for one year from the

date of filing this opinion. We also find that before reinstatement, the

attorney must provide an evaluation from a licensed healthcare

professional verifying his fitness to practice law.

      I. Standard of Review.

      We review attorney disciplinary proceedings de novo. Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Templeton, 784 N.W.2d 761, 764 (Iowa 2010).

The Board has the burden of proving ethical misconduct of the attorney

by a convincing preponderance of the evidence. Id. This burden is less

than proof beyond a reasonable doubt, but more than the preponderance

standard required in a civil case. Iowa Supreme Ct. Att’y Disciplinary Bd.

v. Conrad, 723 N.W.2d 791, 792 (Iowa 2006). While we give respectful

consideration to the commission’s findings and recommendations, they do
                                    3

not bind us. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Hoglan, 781 N.W.2d

279, 281 (Iowa 2010) (per curiam). We may impose a sanction greater or

lesser than the recommendation of the commission. Id.

      II. Findings of Facts.

      On this record, we make the following findings of fact. Attorney

Benjamin Stansberry received his license to practice law in Iowa in 2004.

From 2010 until his resignation in 2016, he worked as an assistant county

attorney in the Marshall County Attorney’s Office. On August 22, 2016,

Stansberry texted his colleague Jane Doe and asked if he could stop by

her home with his three-year-old son. At the time, Stansberry was in a

supervisory role at the Marshall County Attorney’s Office, and Doe was an

assistant county attorney under Stansberry’s supervision.       Doe was

mowing her lawn when Stansberry arrived at her home.

      Stansberry asked Doe if he could use her restroom and if Doe could

watch his sleeping child who was in a stroller while he went inside. Doe

agreed and waited outside with Stansberry’s child. Stansberry was inside

Doe’s home for about five minutes, then came outside and left with his

child. Doe continued doing yard work when she noticed a piece of cloth

lying in the middle of her driveway. She soon realized the object was a

pair of her underpants.

      The same evening, Doe reported the incident to her boss, Marshall

County Attorney Jennifer Miller. An investigation ensued, and the county

attorney’s office put Stansberry on administrative leave on August 23.

When questioned by law enforcement about his actions, Stansberry denied

taking anything from Doe’s home, denied taking any photographs in Doe’s

home, and denied deleting any photographs from his mobile phone.

      The investigation, however, led to a search of Stansberry’s mobile

phone. The search revealed Stansberry had deleted photographs showing
                                       4

that he had entered Doe’s bedroom and photographed her undergarment

drawer, he had entered Doe’s office and photographed undergarments in

her gym bag, and he had entered the office of another colleague—Jane

Roe—and photographed her undergarments in her gym bag as well.

Stansberry officially resigned from the county attorney’s office on

August 26.

         At the time he left the county attorney’s office, Stansberry was the

counsel of record for the state in approximately 145 cases. Miller found

Stansberry had not followed the office protocol of note-taking and saving

communications with defense attorneys in the office’s software database.

Thus, other county attorneys in the office spent considerable time trying

to assess the status of Stansberry’s cases. This resulted in dismissed

charges because of missed deadlines, upset victims, and significant

additional work for the county attorney’s office and the district court

clerk’s office.

         The state charged Stansberry with theft in the fifth degree and

criminal trespass. Stansberry pled guilty to the charges and paid a $65

fine. The court also entered a no-contact order, with Doe as the protected

party.

         Doe and Roe both suffered mental and emotional trauma from

Stansberry’s actions. The incident so affected Doe that she resigned from

her position at the Marshall County District Attorney’s Office, sold her

home in Marshalltown, and relocated to a different county.

         On August 30, Stansberry self-reported his criminal trespass and

theft charges to the Board. The Board filed a complaint on September 27.

Responding to the complaint, Stansberry referenced the taking of the

underpants, but failed to reference the photographs law enforcement had

recovered from his mobile phone.
                                      5

      The Board charged Stansberry with four violations of the Iowa Rules

of Professional Conduct: (1) rule 32:8.4(b) (criminal conduct), (2) rule

32:8.4(c) (dishonesty, fraud, deceit, and misrepresentation), (3) rule

32:8.4(g) (sexual harassment or other unlawful discrimination), and (4)

rule 32:8.4(d) (conduct prejudicial to the administration of justice). At a

hearing before the commission, Stansberry did not deny his conduct but

argued he did not violate the ethical rules and asked for a public

reprimand. The Board asked the commission to recommend a minimum

sanction of license suspension for six months.

      The commission found Stansberry violated all four ethical rules. It

considered Stansberry’s role as an assistant county attorney, his attempt

to “minimize, downplay, and place blame elsewhere for his actions,” and

his lack of understanding of how his actions affected the victims, as

aggravating factors. The commission found no mitigating factors. The

commission recommended Stansberry’s license to practice be suspended

for a period of not less than ninety days.

      Stansberry did not appeal the findings of the commission. Under

our   rules,   if   an   attorney   does   not   appeal    the   commission’s

recommendations, we review the record made before the commission

de novo. Iowa Ct. R. 36.21(1). We will discuss additional facts as needed

in the violations and sanction sections of this opinion.

      III. Violations.

      A. Whether Stansberry Violated Rule 32:8.4(b). Rule 32:8.4(b)

states, “It is professional misconduct for a lawyer to . . . commit a criminal

act that reflects adversely on the lawyer’s honesty, trustworthiness, or

fitness as a lawyer in other respects[.]” Iowa R. Prof’l Conduct 32:8.4(b).

Stansberry pled guilty to criminal trespass and theft in the fifth degree

because of his actions on August 22, 2016. He does not dispute that he
                                      6

committed criminal acts. However, not all illegal conduct violates this rule.

Templeton, 784 N.W.2d at 767. The illegal conduct must reflect adversely

on the attorney’s “honesty, trustworthiness, or fitness as a lawyer in other

respects.” Iowa R. Prof’l Conduct 32:8.4(b).

      In Templeton, we adopted Oregon’s analysis to determine when a

criminal act reflects adversely on a lawyer’s fitness to practice law in Iowa.

Templeton, 784 N.W.2d at 767. There we said,

      Each case must be decided on its own facts. There must be
      some rational connection other than the criminality of the act
      between the conduct and the actor’s fitness to practice law.
      Pertinent considerations include the lawyer’s mental state; the
      extent to which the act demonstrates disrespect for the law or
      law enforcement; the presence or absence of a victim; the
      extent of actual or potential injury to a victim; and the
      presence or absence of a pattern of criminal conduct.

Id. (quoting In re Conduct of White, 815 P.2d 1257, 1265 (Or. 1991) (en

banc)).

      Stansberry engaged in a pattern of improper conduct by repeatedly

going through his colleagues’ gym bags, culminating in the criminal act of
entering Doe’s home under false pretenses and stealing her underpants.

Stansberry acted intentionally, and he knowingly violated the privacy of

Doe and Roe. He tried to coerce Doe not to report him and denied he has

a compulsion.     He described his reasoning behind photographing his

colleagues’ undergarments as, “It was dangerous and I suppose it was an

adrenaline rush.”

      As we said in Templeton, where we sanctioned an attorney for

window peeping,

      This conduct . . . raises serious misgivings about whether
      Templeton understands the concept of privacy and respects
      the law protecting individuals’ privacy rights. For these
      reasons, we find Templeton’s criminal acts of invading Doe’s,
                                        7
      Roe’s, and Poe’s privacy reflects adversely on his fitness to
      practice law in violation of rule 32:8.4(b).

Id. at 768.

      The same concerns exist here. Moreover, the victims of Stansberry’s

actions feel sexually violated.    We find these criminal actions reflect

adversely on his fitness as a lawyer.

      Additionally, Stansberry’s criminal acts and subsequent denials to

law enforcement demonstrate a lack of respect for the law and law

enforcement.       Stansberry     made      misleading   statements   to   the

Marshalltown police after he voluntarily agreed to speak with them. His

untruthfulness showed a lack of respect for law enforcement. Similarly,

Stansberry showed a lack of respect for the law and law enforcement by

arguing with a courthouse security officer about his no-contact order when

an officer prevented him from entering the courtroom because Doe was

inside.

      Further, the victims in this case suffered mental and emotional

damages. Doe quit her job at the county attorney’s office, sold her home,

and moved out of the county. She sought treatment from a therapist who

prescribed medication.      Roe also sought therapy and began taking

medication. In addition, other members of the Marshall County Attorney’s

Office felt victimized and unsafe in their workspace due to Stansberry’s

conduct.

      Therefore, we agree with the commission that Stansberry violated

rule 32:8.4(b).

      B. Whether Stansberry Violated Rule 32:8.4(c). Rule 32:8.4(c)

states, “It is professional misconduct for a lawyer to . . . engage in conduct

involving dishonesty, fraud, deceit, or misrepresentation[.]” Iowa R. Prof’l

Conduct 32:8.4(c). The Board must prove some level of scienter that is
                                      8

greater than mere negligence to find a violation of rule 32:8.4(c). Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Netti, 797 N.W.2d 591, 605 (Iowa

2011). In Netti, we held an attorney did not violate rule 32:8.4(c) when

there was no conclusive evidence that the attorney made “a knowing

misrepresentation of a material fact.” Id.

      Here, in his interview with the Marshalltown police, Stansberry

denied all culpability. He denied taking anything from Doe’s home. He

also denied taking photographs and deleting photographs from his mobile

phone.   These statements were false, and he knew them to be false.

Stansberry, as an attorney who has been prosecuting defendants for over

half a decade, was well aware he could have declined to answer questions

instead of making false statements.

      Moreover, his subsequent explanations of these denials were

disingenuous.     He stated that he told the officer he did not delete

photographs because he was aware they were recoverable by law

enforcement. He also said he lied about taking the underpants from Doe’s

home because he could not be sure if he had taken them from her home

since he did not know where he accidentally dropped them.

      Stansberry knowingly misrepresented material facts when he denied

stealing Doe’s underpants, denied taking photographs, and denied

deleting photographs from his phone. Based on these denials, we agree

with the commission that Stansberry violated rule 32:8.4(c).

      C. Whether Stansberry Violated Rule 32:8.4(g). Rule 32:8.4(g)

provides, “It is professional misconduct for a lawyer to engage . . . in sexual

harassment or other unlawful discrimination in the practice of law[.]” Iowa

R. Prof’l Conduct 32:8.4(g). The definition of sexual harassment is broad

and encompasses “any physical or verbal act of a sexual nature that has

no legitimate place in a legal setting.” Iowa Supreme Ct. Att’y Disciplinary
                                         9

Bd. v. Moothart, 860 N.W.2d 598, 604 (Iowa 2015). A lawyer may violate

this rule by “sexually harass[ing] witnesses, court personnel, law partners,

law-office employees, or other third parties.” Id. at 603. In Moothart, we

held an attorney violated rule 32:8.4(g), when the attorney made

inappropriate sexual comments and advances towards multiple clients.

Id. at 607–14.

      Here,      Stansberry   targeted       women   under   his   supervision.

Stansberry snuck into the offices of Doe and Roe, rifled through their

personal bags, and took photographs of their undergarments for his own

sexual gratification. Stansberry’s conduct took place at the victims’ and

Stansberry’s place of work in the county attorney’s office.

      Stansberry used his position and his job to find his victims—both of

whom were staff members at the county attorney’s office.            Stansberry

testified the reason he knew Doe was because they worked together at the

district attorney’s office, which is why she trusted Stansberry to go into

her home alone and use her restroom.

      Like the victims in Moothart, the victims here trusted Stansberry

because of their relationship with him as an attorney and supervisor. See

Moothart, 860 N.W.2d at 617. Stansberry took advantage of their trust by

taking photographs of their intimate items and stealing underpants for his

own sexual gratification.     Moreover, after Doe caught him stealing her

underpants, Stansberry performed internet searches on topics such as

“how to cope with a sex scandal,” “signs that you will lose your sexual

harassment case,” “know your rights when it comes to an office romance,”

“how to handle a sex scandal,” and “hostile environmental sexual

harassment.” Thus, it appears that in his own mind, Stansberry believed

he engaged in sexual harassment. Based on these facts, we agree with the

commission that Stansberry violated rule 32:8.4(g).
                                      10

      D. Whether Stansberry Violated Rule 32:8.4(d). Rule 32:8.4(d)

provides, “It is professional misconduct for a lawyer to . . . engage in

conduct that is prejudicial to the administration of justice[.]” Iowa R. Prof’l

Conduct 32:8.4(d).

      Acts are prejudicial to the administration of justice when they “have

hampered ‘the efficient and proper operation of the courts or of ancillary

systems upon which the courts rely.’ ” Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Howe, 706 N.W.2d 360, 373 (Iowa 2005) (quoting Iowa Supreme Ct.

Bd. of Prof’l Ethics & Conduct v. Steffes, 588 N.W.2d 121, 123 (Iowa 1999)).

This rule prohibits acts that prejudice the administration of justice “by

violating the well-understood norms and conventions of the practice of

law.” Templeton, 784 N.W.2d at 768.

      We have found violations of this rule when an attorney’s actions

have led to unnecessary proceedings and when the state spent law

enforcement and prosecutorial resources on needless investigation of

charges.   See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Kennedy, 837

N.W.2d 659, 673 (Iowa 2013). We have consistently held that an attorney

violates rule 32:8.4(d) when his misconduct results in additional court

proceedings or causes delayed or dismissed court proceedings.            Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Rhinehart, 827 N.W.2d 169, 180 (Iowa

2013).

      This case is different from past cases where direct conduct has

resulted in a waste of prosecutorial resources or delayed and dismissed

charges. For example, in Iowa Supreme Court Attorney Disciplinary Board

v. Dolezal, the attorney violated rule 32:8.4(d) because he refused to turn

over files when ordered to do so, which resulted in multiple unnecessary

hearings. See Dolezal, 841 N.W.2d 114, 124 (Iowa 2013). Or, in Rhinehart,

in which an attorney violated rule 32:8.4(d) because he committed fraud
                                     11

in his divorce case by failing to disclose two contingent-fee cases, resulting

in additional court proceedings. See Rhinehart, 827 N.W.2d at 180–81.

      Here, Stansberry’s actions led to his resignation at the county

attorney’s office. His resignation, not his criminal and ethical misconduct,

was the direct cause of the continuances and dismissals of cases. At the

time of his resignation, Stansberry was counsel of record in 145 cases.

County Attorney Jennifer Miller testified that Stansberry’s mishandling of

some of his cases led to many extra hours of work for the county attorney’s

office. In addition, defendants were given generous plea offers because of

approaching deadlines, approximately ten cases had to be dismissed for

failure to meet deadlines, and it took approximately six months for the

office to catch up on the workload after Stansberry’s abrupt departure.

However, the Board did not charge Stansberry with any ethical violations

regarding work-place negligence that led to the problems Miller testified to

at the hearing.

      Whenever an attorney leaves employment, other attorneys and staff

members must make sure the attorney’s work is completed. Although

Stansberry’s charged ethical misconduct may have been a foreseeable

cause of the delay in cases and extra work for the office, it was not the

direct cause of the delay in cases and extra work for the office. If we were

to hold otherwise, every time we suspend an attorney’s license to practice

law and his or her cases have to be continued, the attorney would be

engaging in conduct that is prejudicial to the administration of justice.

      We find a violation of this rule can only happen when the attorney’s

misconduct is a direct cause of the delay. Thus, we disagree with the

commission’s finding that Stansberry violated rule 32:8.4(d).
                                     12

      IV. Sanction.

      In determining the proper sanction, we try to achieve consistency

with prior cases involving similar misconduct. Templeton, 784 N.W.2d at

769. “[W]e consider ‘the nature of the violations, protection of the public,

deterrence of similar misconduct by others, the lawyer’s fitness to practice,

and [the court’s] duty to uphold the integrity of the profession in the eyes

of the public.’ ” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Powell, 726

N.W.2d 397, 408 (Iowa 2007) (alteration in original) (quoting Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Iversen, 723 N.W.2d 806, 810 (Iowa 2006)). We

also consider any aggravating or mitigating circumstances. Id.

      In one other case, we have sanctioned an attorney for entering a

residence in search of women’s underpants to gratify himself sexually. See

Comm. on Prof’l Ethics & Conduct v. Tompkins, 415 N.W.2d 620, 621 (Iowa

1987). The attorney in that case, Tompkins, admitted to entering over 100

homes to steal women’s underpants. Id. Similar to the case before us,

during the time Tompkins engaged in this criminal behavior, he was an

assistant county attorney or county attorney.        Id.   In that case, we

suspended Tompkins’s license to practice law indefinitely with no

possibility of reinstatement for two years. Id. at 624. We further held in

order for reinstatement, Tompkins was required to provide satisfactory

evidence that he

      (1) has not engaged in any similar acts of misconduct since
      the date of the hearing before the commission, (2) has received
      all outpatient treatment contemplated by his psychiatrist and
      psychologist, and (3) is continuing his commitment to lifetime
      psychiatric care. If Tompkins does apply for reinstatement,
      the court may appoint an independent psychologist or
      psychiatrist to evaluate Tompkins’[s] condition.

Id.
                                     13

      Another analogous case to the one before us is Templeton. In that

case, we sanctioned an attorney for window peeping.         Templeton, 784

N.W.2d at 764–66. There, we suspended Templeton’s license for three

months. Id. at 771. As we did with Tompkins, we also required Templeton

to provide the court with an evaluation by a mental health professional

verifying his fitness to practice law before reinstatement. Id.

      Similar to Templeton and Tompkins, Stansberry committed multiple

crimes that victimized women for his own sexual gratification.           See

Templeton, 784 N.W.2d at 764–65; Tompkins, 415 N.W.2d at 621. Unlike

Templeton and Tompkins, however, Stansberry has done nothing up to

this point to demonstrate his understanding that his behavior was wrong

or taken actions to address his compulsion. See Templeton, 784 N.W.2d

at 770–71; Tompkins, 415 N.W.2d at 622.

      In Tompkins, the attorney acknowledged his mental disorder and

sought treatment to help him control it. Tompkins, 415 N.W.2d at 622.

He underwent inpatient and outpatient treatment and psychological

testing to find a diagnosis for his disorder, and he had two medical

professionals testify at his disciplinary hearing as to his condition. Id. at

622–23. Similarly, Templeton admitted to his “long history of compulsive

and deviant sexual behavior.” Templeton, 784 N.W.2d at 770. Templeton

was diagnosed and receiving treatment for his mental health conditions

prior to his grievance commission hearing. Id. at 770–71.

      In contrast, Stansberry has denied any sort of compulsive behavior.

He has sought no mental health treatment and testified only that he has

inquired into whether treatment is necessary, but a mental health

professional informed him he does not need it. Moreover, unlike both

Tompkins and Templeton, when caught, Stansberry was not forthcoming

to law enforcement and misled the investigation by deleting evidence from
                                   14

his mobile phone and lying to a police officer. Tompkins, on the other

hand, appears to have been very cooperative with law enforcement,

admitting that he had engaged in his offensive conduct around 100 times

prior to the time someone caught him. Tompkins, 415 N.W.2d at 621.

Templeton, too, admitted to his obsession once caught. Templeton, 784

N.W.2d at 770.

      The difference between the sanctions in Tompkins and Templeton is

stark. Templeton lost his license to practice for only three months, while

Tompkins lost his license to practice for two years. See Templeton, 784

N.W.2d at 771; Tompkins, 415 N.W.2d at 624. To decide on an appropriate

sanction, we need to examine the facts together with the aggravating and

mitigating circumstances.

      Unlike Templeton, Stansberry was actively engaged in the practice

of law when he committed his crimes. See Templeton, 784 N.W.2d at 764.

While Templeton was in the business of delivering newspapers when he

committed his peeping crimes, see id., Stansberry was an assistant county

attorney, victimizing the women whom he oversaw at work. Furthermore,

unlike Templeton, Stansberry engaged in reprehensible conduct in

addition to his criminal convictions, including sexual harassment and

misrepresentations to law enforcement.

      While Templeton victimized women whom he did not know by

looking into their homes, see id. 764–65, Stansberry actually entered the

spaces of women who trusted him and took or photographed their private

undergarments. Moreover, because Stansberry was not honest with law

enforcement throughout the investigation, we cannot be sure the state’s

charges were the only instances when this behavior occurred.

      As we did in Tompkins, we find Stansberry’s position as an assistant

county attorney at the time of his acts an aggravating factor.        See
                                       15

Tompkins, 415 N.W.2d at 623–24. Stansberry knowingly violated the law

and showed a lack of respect for law enforcement while acting in a position

that enforces the criminal laws of the state and, as the first assistant

county attorney, supervising other assistant county attorneys and staff in

the office. See also Iowa R. of Prof’l Conduct 32:8.4 cmt. [5] (“Lawyers

holding public office assume legal responsibilities going beyond those of

other citizens. A lawyer’s abuse of public office can suggest an inability to

fulfill the professional role of a lawyer.”).

        Failure to appreciate wrongfulness of one’s actions is also an

aggravating circumstance. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct

v. Bell, 650 N.W.2d 648, 655 (Iowa 2002). Stansberry has minimized his

crimes,   placed   blame     elsewhere,     and   failed   to   acknowledge    his

wrongdoing. In his brief to the commission, he acknowledged his actions,

but denied they were in violation of the Iowa Rules of Professional Conduct.

While Stansberry did report his criminal violations to the Board, he

initially failed to report the conduct that resulted in his charges. He also

failed to acknowledge his actions had serious consequences on the victims,

and he failed to seek help from a mental health professional.

        In determining the proper sanction, we also consider the harm
caused by the attorney’s misconduct as an aggravating factor.                 Iowa

Supreme Ct. Att’y Disciplinary Bd. v. West, 901 N.W.2d 519, 528 (Iowa

2017). Stansberry victimized his female colleagues. He dug through their

gym bags and pulled out their undergarments so he could photograph

them.     He stole a pair of underpants from a colleague’s bedroom.

Stansberry admitted to engaging in this conduct for sexual gratification.

No person should feel unsafe at his or her home or place of work due to

the sexual misdeeds of a colleague. Stansberry’s actions traumatized the

victims. His actions required those female attorneys to seek counseling.
                                     16

Worst of all, one of the attorneys was so traumatized that she quit her job,

moved to another county, and started her career anew.

      We can find no mitigating factors.

      Based on these findings, we find the sanction should be more than

in Templeton because of the misrepresentations to the police and

Stansberry’s sexual harassment of the female employees he supervised.

At the time of his actions, he was in a supervisory position over the

colleagues he harassed. He also misrepresented his actions to the police

during an active investigation while holding the office of assistant county

attorney. As an assistant county attorney, he had the duty to “[d]iligently

enforce or cause to be enforced in the county, state laws and county

ordinances.” Iowa Code § 331.756(1) (2016). If we allow a less than or

equal sanction to the sanction in Templeton, we do an injustice for the

citizens of this state and for the legal profession as a whole.

      On the other hand, we find the sanction should be less than that in

Tompkins because Tompkins entered the homes of over 100 females over

an extensive period. See Tompkins, 415 N.W.2d at 621. Accordingly, we

find the proper sanction should be suspension of Stansberry’s license to

practice law indefinitely with no possibility of reinstatement for one year

from the date of filing this opinion. We also find that before reinstatement,

Stansberry must provide an evaluation from a licensed healthcare

professional verifying his fitness to practice law.

      V. Disposition.

      We suspend Stansberry’s license to practice law in Iowa for an

indefinite period with no possibility of reinstatement for one year from the

date of filing of this opinion. The suspension applies to all facets of the

practice of law. See Iowa Ct. R. 34.23(3). Stansberry must comply with

the notification requirements of Iowa Court Rule 34.24. To establish his
                                   17

eligibility for reinstatement, Stansberry must file an application for

reinstatement meeting all applicable requirements of Iowa Court Rule

34.25 and provide an evaluation from a licensed healthcare professional

verifying his fitness to practice law. We tax the costs of this action to

Stansberry in accordance with Iowa Court Rule 36.24(1).

      LICENSE SUSPENDED.